Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/15/2020 with respect to claims 1 and 4-10 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al. (US# 2016/0238852 hereinafter Ellsworth) in view of Bolas et al. (US# 2014/0268356 hereinafter Bolas), Lee et al. (US# 2014/0267021 hereinafter Lee), and Nishiwaki (US# 2001/0022619 hereinafter Nishiwaki).
Referring to claim 1, Ellsworth teaches an image processing device (computer 101;
Fig. 2) comprising:
(Block “Calculate View Points”; Fig. 2) configured to detect a motion exceeding a permissible limit in a wide-viewing-angle image displayed on a wearable display device (Block “Calculate View Points” receives head and/or eye tracking data from HMD 104; Fig. 2....., and head or eye motion exceeding one or more thresholds for a current change in position or a prediction change in position). However, other rules besides a minimum threshold may be utilized. More generally, a rules engine or rules table may be used by the PRU 305 to select a post rendering processing operation based on a set of inputs.; Para. 0037... and adjust an image view in a wide angle projected image based on head or eye position of the user.; Para. 0043);
a field-of-view restriction processing section (Block “Perform Predistortion Processing”; Fig. 2) configured to restrict a field of view for observing the wide-viewing-angle image when the motion exceeding the permissible limit is detected in the wide-viewing-angle image (In one embodiment the PRU 305 includes a predistortion engine 319 and a fixup engine 321 to adapt a frame based on changes in user eye or head position. A frame interpolation engine 323 generates interpolated frames based on one or more conditions, such as detecting head or eye motion or detecting a slowdown in the external computer system. A video sub-windows engine 325 supports adding one or more video sub-windows to the displayed image. An image shifting engine 327 supports shifting an image in time or in position. A Z buffer adjustment engine 329 supports performing adjustments of the image based on Z-buffer depth data provided by the external computer. A local sensor data adjustment engine 331 performs adjustment of the processing based on local sensor data, which may include environmental data and machine vision data.; Para. 0039..., and As another example, the post rendering unit may place or adjust an image view in a wide angle projected image based on head or eye position of the user.; Para. 0043); and
(Block “Send Rendered Views”; Fig. 2) configured to provide the wide-viewing-angle image in which the field of view is restricted for the wearable display device (After the best images have been rendered or fixed up for the most recent position, those images are sent out the video interface of the computer, and on up to the HMD for display to each of the user's eyes.; Para. 0010...., and As another example, the post rendering unit may place or adjust an image view in a wide angle projected image based on head or eye position of the user.; Para. 0043).
However, Ellsworth does not explicitly disclose wherein the field-of-view restriction processing section restricts the field of view for observing the wide-viewing-angle image by using processing for masking a peripheral area of the wide-viewing-angle image, wherein transmittance of the masking is decreased from 100% to 0% over predetermined time period, wherein, when receiving an operation instruction to zoom in or zoom out the wide-viewing-angle image beyond a predetermined scale factor, the motion detection section determines that the motion exceeding the permissible limit is detected and the field of view is restricted by masking the peripheral area of the wide-viewing-angle image for a duration of the operation instruction,
and the masking of the peripheral area is removed after completion of the operation
instruction.
In an analogous art, Bolas discloses wherein the field-of-view restriction processing section restricts the field of view for observing the wide-viewing-angle image by using processing for masking a peripheral area of the wide-viewing-angle image (FIG. 4A illustrates a virtual environment screen 401 manipulated through opaque polygons 415 to fully occlude the periphery and restrict a field of view 410. However, partial occlusion may also be used. FIG. 4B illustrates an example of partial occlusion using a textured mask 425 with a pattern of occlusion, such as partial occlusion of the periphery of a virtual environment screen 402 in a screen mesh pattern to partially restrict a field of view 420.; Paras. 0044-0045, Figs. 4A-4D), wherein transmittance of the masking is decreased from (the original field of view may be restored, either substantially instantaneously or gradually over time.: Para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Bolas to the system of Ellsworth in order to allow to reduce the simulator sickness, and enhance or influence the user's experience of a virtual environment.
However, Ellsworth in view of Bolas does not explicitly disclose wherein, when receiving an operation instruction to zoom in or zoom out the wide-viewing-angle image beyond a predetermined scale factor, the motion detection section determines that the motion exceeding the permissible limit is detected and the field of view is restricted by masking the peripheral area of the wide-viewing-angle image for a duration of the operation instruction,
and the masking of the peripheral area is removed after completion of the operation
instruction.
In an analogous art, Lee discloses wherein, when receiving an operation instruction to zoom in or zoom out the wide-viewing-angle image beyond a predetermined scale factor, the
motion detection section determines that the motion exceeding the permissible limit is detected
and the field of view is restricted (The electronic device 570 may display the content in a threshold distance (do) between the gaze position and the display unit. If the distance between the gaze position and the display unit (d1) is equal to or greater than the threshold distance (do) (do≤d1), the electronic device may zoom out the content as shown in the drawing 570a.  If the distance between the gaze position and the display unit (d2) is less than the threshold distance (d0)(d0>d2), the electronic device may zoom out the content as shown in the drawing 570b.; Para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Ellsworth in view of Bolas in order to ensure efficiently controlling screen display of an electronic device.
by masking the peripheral area of the wide-viewing-angle image for a duration of the operation instruction,
and the masking of the peripheral area is removed after completion of the operation
instruction.
In an analogous art, Nishiwaki discloses the field of view is restricted by masking the peripheral area of the wide-viewing-angle image for a duration of the operation instruction,
and the masking of the peripheral area is removed after completion of the operation instruction (when blur correction is to be performed, enlarged reading (electronic zooming) is performed by omitting a peripheral portion of an entire image.; Para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Nishiwaki to the system of Ellsworth in view of Bolas and Lee in order to allow correction of the shaken photographed image during display of image for improving display viewing.
Referring to claim 6, Bolas teaches when a change amount in a point-of-view position exceeds a first predetermined threshold and a frame rate is below a second predetermined threshold, the motion detection section determines that the motion exceeding the permissible limit is detected and the wide-viewing-angle image is masked (see Paras. 0043 for threshold and see Para. 0044-0045 for masking).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 6 combined, to the extent, Bolas teaches masking is removed when the change amount in the point-of-view position no longer exceeds the first predetermined threshold (Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount.; Para. 0043. Therefore, it obvious the field of view is back to normal from masking when the head tracker is consistent with the certain threshold.).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al. (US# 2016/0238852 hereinafter Ellsworth) in view of Bolas et al. (US# 2014/0268356 hereinafter Bolas), Lee et al. (US# 2014/0267021 hereinafter Lee), Nishiwaki (US# 2001/0022619 hereinafter Nishiwaki), and Kobayashi et al. (US# 2017/0010850 hereinafter Kobayashi).
Referring to claim 4, Ellsworth in view of Bolas, Lee, and Nishiwaki as applied above does not specifically disclose wherein when receiving an operation instruction to move a viewpoint position in a virtual space displayed on the wearable display device beyond a predetermined speed, the motion detection section determines that the motion exceeding the permissible limit is detected, wherein the operation instruction is received using a handheld controller.
In an analogous art, Kobayashi discloses wherein when receiving an operation instruction to move a viewpoint position in a virtual space displayed on the wearable display device beyond a predetermined speed, the motion detection section determines that the motion exceeding the permissible limit is detected (The nine-axis sensor 66 (motion detection section) is a motion sensor that detects acceleration (three axes), angular velocity (three axes), and terrestrial magnetism (three axes). The control section 140 can detect motion of the head of the user who wears the image display section 20 around the head on the basis of a detection value from the nine-axis sensor 66. For example, the control section 140 can estimate the magnitude of inclination of the image display section 20 and the orientation of the inclination on the basis of a detection value from the nine-axis sensor 66.; Para. 0139), wherein the operation instruction is received using (The control device 10 also functions as a controller used by the user to operate the HMD 100.; Paras. 0058, 0128, and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kobayashi to the system of Ellsworth in view of Bolas, Lee, and Nishiwaki in order to allow action guidance can be given to a user who wears the display apparatus and performs an action, and data containing records on the action performed in accordance with the guidance can be taken over and used by another display apparatus.
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 4 combined, to the extent, Bolas teaches the field-of-view restriction processing section restricts the field of view for a duration in which the motion exceeding the permissible limit is detected and stops the restriction of the field of view after the motion exceeding the permissible limit has ceased (Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount.; Para. 0043. Therefore, it obvious the field of view is back to normal from masking when the head tracker is consistent with the certain threshold.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth et al. (US# 2016/0238852 hereinafter Ellsworth) in view of Bolas et al. (US# 2014/0268356 hereinafter Bolas), Lee et al. (US# 2014/0267021 hereinafter Lee), Nishiwaki (US# 2001/0022619 hereinafter Nishiwaki), and Feiner et al. (US# 2017/0255258 hereinafter Feiner).
Referring to claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Ellsworth in view of Bolas, Nishiwaki, and Lee are silent on transparency of masking is increased towards a center of the wide-viewing-angle image.
(The opening 122 is adapted to increase in opacity from transparent within the inner radius 118 to opaque beyond the outer radius 120.... and see Figs. 3A-3E, the image is being masked over time).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Feiner to the system of Ellsworth in view of Bolas, Nishiwaki, and Lee in order to allow to decrease, ease or prevent virtual reality sickness and cyber sickness, while change is imperceptible to the operator.
Referring to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 5, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein when a motion that does not depend on a physical motion of a user is detected in the wide-viewing-angle image, the motion detection section determines that the motion exceeding the permissible limit is detected and the wide-viewing angle image is masked”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624